DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-9, 11, 13-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 5-9, 11, 13-19 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, detecting whether a target OAT file corresponding to a target DEX file that an application relies on is missing, in response to a start control instruction for the application detected; detecting existence of a backup target OAT file when the target OAT file is missing; determining a hard-link file configured to back up the target OAT file and reading the target OAT file from the hard-link file, when the backup target OAT file exists; verifying validity of the target OAT file; when the target OAT file is valid, loading the target OAT file; and when the target OAT file is invalid, determining whether the target OAT file is complete; determining uncompiled target data of the target DEX file and obtaining target compiled data by compiling the uncompiled target data based on a determination that the target OAT file is incomplete; and adding the target compiled data into the target OAT file and loading the target OAT file; as disclosed in independent claim 1.


The prior art below are the closest to the subject matter at hand, however neither alone of on combination explicitly perform the operation disclosed on the claim above:
SALMON-LEGAGNEUR; Charles et al. (US 20170262656 A1);
LEE; Je-Won et al. (US 20140245027 A1);
CHUNG; Sang Min et al. (US 20170242716 A1);
HUANG; Haitao et al. (US 20150269052 A1);
Pink; Madis et al. (US 20170220335 A1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






2/18/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154